Citation Nr: 1824239	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-28 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as secondary to asbestos exposure.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for degenerative joint disease of the bilateral knees.  

4.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a respiratory disorder, hypertension, and right and left knee disabilities; and, granted service connection for a bilateral hearing loss and tinnitus, assigning an initial 0 percent rating for the hearing loss and an initial 10 percent rating for the tinnitus, effective from February 12, 2010.  The Veteran disagreed with the denials of service connection, and disagreed with the assignment of an initial noncompensable rating for the service-connected hearing loss.  

In January 2018, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The issue(s) of entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On January 9, 2018, during his videoconference hearing, and prior to the promulgation of a decision in the appeal, the Veteran indicated his request to withdraw from appellate status the issues of entitlement to service connection for a respiratory disorder and hypertension.  
2. The Veteran's right and left knee arthritis is less likely than not related to service.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issues of entitlement to service connection for a respiratory disorder and hypertension have been met.  38 U.S.C § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).
2.  The criteria for entitlement to service connection for right and left knee disabilities have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision, and an appeal may be withdrawn as to any or all issues involved in the appeal.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing unless the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2017).  
In this case, the Veteran (appellant) has withdrawn this appeal as to the issues of entitlement to service connection for a respiratory disability and hypertension, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for a respiratory disability and hypertension, and it is therefore dismissed.

II.  Service Connection - Knees

The Veteran asserts that he injured his left knee during basic training.  See July 2010 Statement in Support of Claim.  The Veteran testified at his video conference in January 2018 that he did not seek treatment in service because he could not speak English at that time and did not understand what he was being told.  The Veteran also seeks service connection for a right knee disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury or disease.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

A review of the Veteran's service treatment records (STRs) shows that he sought treatment for right knee pain in March 1969, during his first week of basic training.  He was prescribed an ace wrap.  The next day, the Veteran returned with continued right knee pain.  He was told to use a heat pad.  Four days later, he was diagnosed with probable pes anserine bursitis and was excused from PT for 5 days.  The service records for the remainder of the Veteran's service are negative for complaints of pain in either knee.  The Veteran's 1971 discharge examination is likewise negative for any complaints or findings with regard to either knee.  

According to a September 2010 knee examination conducted on a fee basis for VA by Dr. R.S., MD, the Veteran had a current diagnosis of mild osteoarthritis of both knees based on x-ray findings.  Dr. R.S. noted a review of the STRs, as summarized above, and initially opined that the Veteran's current bilateral degenerative joint disease was related to the condition he was treated for in service; and, Dr. R.S. noted that compensation for the right knee pain could produce inflammation in the opposite knee.  

Following that examination, however, additional medical evidence was added to the record, including a May 2008 MRI report of the left knee following a February 2008 motor vehicle accident.  Following a review of the MRI report, Dr. R.S. amended his opinion in December 2010 and stated the following:

The mild osteoarthritis seen previously on bilateral knee x-ray evaluation is less likely than not related to the veteran's service.  It has been 37 years since his service discharge, and the condition is still "mild."  It is also less likely than not that this mild osteoarthritis is related to the MVA in February 2008.  It has not been long enough to produce these noted changes.  

There is no competent medical evidence to the contrary.  Moreover, December 2008 VA treatment records indicate that the Veteran had left knee pain following the February 2008 motor vehicle accident with no mention of any left knee pain prior to that.  The December 2008 VA records also show that the Veteran suffered a meniscal injury according to the May 2008 MRI, but did not have arthritis of the left knee at that time according to November 2008 x-ray studies.

At his videoconference before the undersigned in January 2018, the Veteran testified that he injured his left knee during service in basic training and had to fall out of marching.  The Veteran further testified that he does not know what his drill sergeant said to him because he could not speak English at that time, so he did not seek treatment.  Hearing Transcript, pp. 6-7.

However, the Veteran subsequently testified that it was his right knee that was injured during service, and not his left knee.  Hearing Transcript, p. 13.  Thus, the Veteran's testimony as to which knee he injured in service is inconsistent.  

Moreover, while the Veteran reported that he did not seek treatment for any knee injury during service because he could not speak English and did not understand what his drill sergeant was telling him, the STRs, but contrast, reflect that the Veteran did, in fact, report to sick call on at least 3 separate occasions for right knee pain during basic training in March 1969, and the STRs do not reflect that there was any significant language barrier with respect to reporting his symptoms at that time.  As such, the Board questions the Veteran's credibility with regard to the Veteran's hearing testimony which is inconsistent with what is objectively shown in the STRs.  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In this case, the Board places greater weight on the opinion of Dr. R.S. than on the Veteran's inconsistent statements.  Dr. R.S. based his opinion on objective MRI and x-ray findings, the STRs, as well as notations in the VA treatment records, an examination of the Veteran, and his medical expertise.  

While the Veteran is competent to report the onset of pain, as this is an observable symptom, he is not competent to opine as to causation in this case, where, as here, the Veteran's current mild degenerative changes of both knees were first shown many years following service discharge and require x-ray evidence and medical expertise to diagnose.  Moreover, the Veteran's reports of continuity of symptoms since service are not supported by objective evidence.  Further, according to the STRs, there was no evidence of arthritic change of either knee or complaints of knee pain at the time of service discharge.  

The Board finds that the medical evidence in this case, as well as the evidence more contemporaneous in time to the Veteran's service to be more probative than the Veteran's hearing testimony, which is inconsistent with the STRs as explained above.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against a finding of service connection for a right or left knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


	(CONTINUED ON NEXT PAGE)





ORDER

The claim of service connection for a respiratory disability is dismissed.  

The claim of service connection for hypertension is dismissed.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  


REMAND

The Veteran seeks an initial compensable disability rating for his service-connected bilateral hearing loss disability.  

At his January 2018 video conference, the Veteran testified that his hearing had recently worsened.  Additionally, the Veteran testified that since his initial VA audiologic examination in 2010, he had begun wearing hearing aids.  

A July 2014 VA audiological assessment notes that the Veteran reported having increasing difficulty comprehending speech.  A December 2017 VA audiologic assessment indicates that the Veteran's high frequency hearing sensitivity had worsened 5-10 dB at multiple frequencies bilaterally since his previous evaluation.  

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Prior to the examination, up-to-date treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records from December 2017 onward.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted and all conditions diagnosed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so. 

3.  Finally, undertake any other development determined to be warranted, and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


